          Case 3:20-cv-00071-MMD-CLB Document 27 Filed 03/04/21 Page 1 of 5



 1   AARON D. FORD
      Attorney General
 2   LAURA M. GINN, Bar No. 8085
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1120
     E-mail: lginn@ag.nv.gov
 6
     Attorneys for Defendant
 7   Maneleo Nunez

 8                          UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10   PEDRO GARCIA,
                                                       Case No. 3:20-cv-00071-MMD-CLB
11                              Plaintiff,
12   v.                                                OPPOSITION TO MOTION FOR
                                                       APPOINTMENT OF COUNSEL
13   C/O DAVIS, et al.,                                       (ECF NO. 27)
14                              Defendants
15           Defendant Maneleo Nunez, by and through counsel, Aaron D. Ford, Attorney
16   General of the State of Nevada, and Laura M. Ginn, Deputy Attorney General, oppose
17   Plaintiff’s Motion to Appoint Counsel (ECF No. 23), filed on February 18, 2021.
18                   MEMORANDUM OF POINTS AND AUTHORITIES
19           Plaintiff claims that he is unable to afford counsel and that the procedural
20   matters in the case he voluntarily filed are too complex for his abilities and
21   comprehension. Based on these factors, Plaintiff is requesting the Count appoint
22   counsel to pursue his case. Plaintiff’s Motion should be denied as Plaintiff has no right
23   to counsel in his civil case and he can sufficiently represent himself in litigating his
24   case. Plaintiff misrepresents to the Court that Mr. Barrick, Esq. will represent him.
25   (ECF No. 23, pg. 1) Mr. Barrick merely states he will consider representation after the
26   Court issues a screening order. (Id. at 3) Plaintiff then represents that Mr. Busby, Esq.
27   will provide representation if Plaintiff is referred to the Pro bono program but provides
28   no documentation for the claim. (Id.)

                                                   1
        Case 3:20-cv-00071-MMD-CLB Document 27 Filed 03/04/21 Page 2 of 5



 1          As this Court is well aware, the plaintiff in a civil rights action does not have a

 2   constitutional or statutory right to court-appointed counsel. Storseth v. Spellman, 645

 3   F.2d 1349, 1353 (9th Cir. 1981). However, 28 U.S.C. § 1915(e)(1) allows this Court to

 4   “request an attorney to represent any person unable to afford counsel.” A motion for

 5   appointment of counsel is rarely granted unless “exceptional circumstances” exist.

 6   U.S. v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986). The plaintiff bears

 7   the burden of proving “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015,

 8   1017 (9th Cir. 1991).

 9          A finding of “exceptional circumstances” requires this Court to evaluate (1) the

10   plaintiff’s likelihood of success on the merits and (2) the plaintiff’s ability to articulate

11   his claims pro se considering the complexity of the legal issues involved. Id. Neither

12   factor is dispositive, and the Court must consider both factors before ruling. Id. The

13   difficulties every litigant faces when proceeding pro se does not qualify as an

14   exceptional circumstance. Wood v. Housewright, 900 F. 2d 1332, 1335-36 (9th Cir.

15   1990). While almost any pro se litigant would benefit from the assistance of competent

16   counsel, such a benefit does not rise to the level of “exceptional circumstances.” Rand

17   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), opinion restated in pertinent part, 154

18   F.3d 952, 954 n.1 (9th Cir. 1998) (en banc). Rather, the plaintiff must demonstrate

19   that he is unable to articulate his claims due to their complexity. Id. An analysis of

20   both factors pertaining to the facts and claims against them shows that this Court

21   should deny Plaintiff’s motion.

22          Plaintiff fails to show the existence of any exceptional circumstances which

23   would warrant appointment of counsel by this Court in this matter. Plaintiff has

24   reflected in his filings that he possesses a strong ability to articulate his claims and has

25   access to legal materials, which places Plaintiff in the same position as every litigant

26   when proceeding pro se. Additionally, Plaintiff contends he has limited access to the

27   law library. (ECF No. 23.). However, Plaintiff has the same access to the law library as

28   the other inmates at Ely State Prison.

                                                     2
        Case 3:20-cv-00071-MMD-CLB Document 27 Filed 03/04/21 Page 3 of 5



 1          Plaintiff further fails to show an impediment to filing. He filed his Notice of

 2   Change of Address and Motion for the Appointment of Counsel after Plaintiff arrived

 3   at Ely State Prison. (ECF No. 18, 20, and 23.) The United States Supreme Court has

 4   concluded that kite systems, like at Ely State Prison, for library access do not violate a

 5   prisoner’s constitutional rights. “[T]he Constitution does not require that prisoners

 6   (literate or illiterate) be able to conduct generalized research, but only that they be able

 7   to present their grievances to the courts—a more limited capability that can be

 8   produced by a much more limited degree of legal assistance.” Lewis v. Casey, 518 U.S.

 9   343, 360, 116 S. Ct. 2147, 135 L. Ed. 2d 606 (1996.) Plaintiff has presented his

10   grievances to the Court by filing his Complaint. (ECF No. 15.)

11          In addition, the substantive claims involved in this action are not unduly

12   complex and fall towards the straightforward end of the spectrum. Plaintiff is

13   primarily complaining about a tooth and alleges that the Defendants did not respond to

14   his medical need.

15          To sustain an Eighth Amendment claim based on deficient medical treatment, a

16   plaintiff must show that the defendants were deliberately indifferent to the Plaintiff’s

17   serious medical needs.      Estelle v. Gamble, 429 U.S. 97, 104 (1976).         Deliberate

18   indifference requires proof of two elements: (1) a serious medical need and (2) the

19   defendant’s deliberate indifference in response. McGuckin v. Smith, 974 F.2d 1050,

20   1059 (9th Cir. 1992), overruled on other grounds, WMX Techs, Inc. v. Miller, 104 F.3d

21   1133, 1136 (9th Cir. 1997). The second element requires proof that the defendants

22   knew of the excessive risk to an inmate’s health and disregarded the risk. Farmer v.

23   Brennan, 511 U.S. 825, 837 (1994). However, a prison official may only be held liable if

24   he or she “knows of and disregards an excessive risk to inmate health and safety.”

25   Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004).

26          In his Motion, Plaintiff did not argue that he was likely to succeed on the merits.

27   (ECF No. 23) Defendant’s action of comparing his own subjective personal experience is

28   not objectively unreasonable. (ECF No.15, pg. 6) Plaintiff states that he was informed

                                                    3
        Case 3:20-cv-00071-MMD-CLB Document 27 Filed 03/04/21 Page 4 of 5



 1   that he had an appointment pending. (Id. at pg. 7) Defendant did not tell Plaintiff to go

 2   pull his own tooth. Plaintiff chose to engage in self-mutilation rather than wait for a

 3   scheduled dental appointment. (Id.) Therefore, Plaintiff is not likely to prevail on the

 4   merits.

 5         Plaintiff fails to show the existence of any exceptional circumstances which

 6   would warrant appointment of counsel by this Court in this matter. Plaintiff has

 7   reflected in his filings that he possesses a strong ability to articulate his claims. The

 8   substantive claims involved in this action are not unduly complex and Plaintiff does

 9   not need appointed counsel in this matter.

10         Thus, the Motion for Appointment of Counsel should be denied.

11         DATED this 4th day of March, 2021.

12                                           AARON D. FORD
                                             Attorney General
13

14                                           By:
                                                       LAURA M. GINN, Bar No. 8085
15                                                     Deputy Attorney General
16
                                                   Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26
27

28

                                                   4
       Case 3:20-cv-00071-MMD-CLB Document 27 Filed 03/04/21 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada and that on this 4th day of March, 2021, I caused a copy of the foregoing,

 4   OPPOSITION TO MOTION FOR APPOINTMENT OF COUNSEL (ECF NO.

 5   27), to be served, by U.S. District Court CM/ECF Electronic Filing on the following:

 6   Pedro Jose Garcia, #81578
     Ely State Prison
 7   P. O. Box 1989
 8   Ely, NV 89301

 9

10
                                                     An employee of the
11
                                                     Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 5
